

115 HR 4608 IH: Growth and Opportunities Act of 2021
U.S. House of Representatives
2021-07-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 4608IN THE HOUSE OF REPRESENTATIVESJuly 21, 2021Mrs. Steel (for herself, Ms. Salazar, Mr. Owens, and Mr. Gimenez) introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo amend the Internal Revenue Code of 1986 to provide for designation of qualified opportunity zones every 10 years.1.Short titleThis Act may be cited as the Growth and Opportunities Act of 2021.2.Designation of qualified opportunity zones every 10 years(a)In generalSection 1400Z–1 of the Internal Revenue Code of 1986 is amended by adding at the end the following new subsection:(g)Designation of zones every 10 years(1)Second round of designationsConcurrently with the application of the provisions of this section without regard to this subsection, as of January 1, 2027, the provisions of this section shall be reapplied—(A)as though such provisions were enacted on such date, and(B)by substituting such date for—(i)the date of the enactment of Public Law 115–97 in subsection (b)(3), and(ii)the date of the enactment of the Tax Cuts and Jobs Act in subsection (c)(2)(B).(2)Subsequent rounds of designationsParagraph (1) shall be reapplied as of the first date that no designation of a qualified opportunity zone from the preceding round of designations remains in effect by reason of the application of subsection (f) to such round of designations.(3)Redesignations permittedNothing in this subsection shall be construed to prevent the designation of a tract as a qualified opportunity zone merely because such tract was previously designated as such a zone if such tract otherwise meets the requirements for such designation as of the time of such subsequent designation..(b)Application rules for investment in opportunity zonesSection 1400Z–2 of such Code is amended by adding at the end the following new subsection:(g)Application for gains in subsequent rounds of designations(1)In generalIn the case of gain from the sale or exchange of property after December 31, 2026—(A)the taxpayer may make an election under subsection (a) with respect to such sale or exchange, and(B)subsections (a)(2)(B) and (b)(1)(B) shall be applied by substituting the applicable date for December 31, 2026.(2)Applicable dateFor purposes of paragraph (1), the applicable date with respect to any sale or exchange shall be—(A)December 31, 2034, or(B)in the case of any sale or exchange after the most recently past date determined under this paragraph, the December 31 of the seventh year beginning after each instance paragraph (1) of section 1400Z–1(g) is reapplied by reason of paragraph (2) thereof..(c)Effective dateThe amendment made by this section shall take effect on the date of the enactment of this Act.